 



EXHIBIT 10.1
DIGITAL SIGNAGE AGREEMENT (MEIJER NETWORK)
     This DIGITAL SIGNAGE AGREEMENT (the “Agreement”) is made and entered into
as of October 11, 2007 (the “Effective Date”), by and between Wireless Ronin
Technologies, Inc., a Minnesota corporation (“WRT”), and NewSight Corporation, a
Delaware corporation (“NewSight”).
RECITALS:
     A. WRT develops digital signage networks (each, a “Network”), consisting of
(i) all of WRT’s programs, software, databases, media devices, user materials
and all other intellectual property needed to make a Network fully operational,
including, without limitation, WRT’s RoninCast® digital signage control software
(collectively, the “WRT Technology”) and (ii) display monitors and related
hardware and software purchased by WRT from third party manufacturers according
to WRT’s specifications, and all other parts and supplies needed to make the
Network fully operational (collectively, the “Equipment”), all as more fully
described in Exhibit A hereto.
     B. The Networks will be installed at locations set forth on Exhibit A
hereto (the “Installation Sites”).
     C. WRT and NewSight have executed a Statement of Work, dated October ___,
2007 (the “SOW”), describing the scope of the responsibilities of WRT and its
activities in regard to installation of the Networks at the Installation Sites.
The SOW is attached hereto as Exhibit B.
     D. NewSight desires to purchase (as used herein, “purchase” means to buy
the Equipment and license use of the WRT Technology) Networks from WRT for use
at the Installation Sites;
     E. WRT desires to develop and install the Networks for NewSight, all on the
terms and conditions set forth in this Agreement.
     F. NewSight desires that WRT provide it with the Networks on the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, for and in consideration of the Recitals set forth above,
the mutual covenants, undertakings and agreements set forth below, the parties
hereby agree as follows:

1.   PURCHASE AND SALE COMMITMENT.

     A. Purchase and Sale. Subject to the terms and conditions set forth below,
WRT agrees to supply, and NewSight agrees to purchase, the Networks for the
Installation Sites.
     B. Specifications. Each Network under this Agreement shall be developed
according to the specifications currently defined in the attached Exhibit A and
as set forth in the SOW (the “Network Specifications”). NewSight may change the
Network Specifications at its sole discretion by providing written notice of
such change(s) to WRT. Promptly after receipt of notice of amendment under this
section, WRT will notify NewSight if in good faith WRT believes it will be
unable to develop a Network to the amended specifications. Also promptly after
receipt of notice of amendment under this section, WRT will notify NewSight if
in good faith the modification requires a pricing change (increase or reduction)
and any impact on delivery and installation schedules for the Network as a
consequence of the proposed changes. Upon NewSight’s written approval of such
changes to pricing or shipping schedules, if any,

1



--------------------------------------------------------------------------------



 



WRT will adhere to the amended specifications and NewSight will adhere to the
changes to pricing and the shipping schedule.
     C. License of WRT Technology. Subject to the provisions of this Agreement,
WRT grants to NewSight and NewSight accepts, effective upon completion of the
delivery and installation of each Network, a limited, personal, nonexclusive,
nontransferable, nonassignable, irrevocable, non-royalty bearing Object Code
license to use WRT Technology. “Object Code” shall mean the binary
machine-readable version of WRT Technology. NewSight’s rights in the WRT
Technology pursuant to such license are expressly limited to the use of the WRT
Technology by NewSight at Installation Sites in connection with the Networks.
NewSight shall not assign, transfer, or sublicense the WRT Technology without
the prior written consent of WRT.
     D. No Licenses. Except as explicitly provided in Section 1.C of this
Agreement, no license under any patents, copyrights, trademarks, trade secrets,
or any other intellectual property rights, express or implied, are granted by
WRT to NewSight under this Agreement.

2.   TERM AND TERMINATION.

     A. Term. The term of this Agreement (the “Term”) shall commence upon the
full execution of this Agreement and shall continue for three (3) years unless
earlier terminated as provided herein, with an automatic 3 year renewal unless
written notice is provided by one party to the other no less that sixty
(60) days prior to the end of the term, and thereafter shall continue unless
terminated by either party by 90 days prior written notice to the other party;
provided, however, that upon the occurrence of any material breach of this
Agreement which remains uncured for a period of thirty (30) days following
receipt of written notice, the injured party has the right to terminate this
Agreement by providing additional written notice of such termination. The
provisions of Sections 2, 5, 6, 7, 8, 10, and 11 shall survive any termination
of this Agreement.
     B. Force Majeure. Neither party shall be deemed to have failed to perform
under this Agreement if that party’s inability to perform was caused by an event
or events beyond the reasonable control of that party (an event of “force
majeure”), including, without limitation, acts of government, acts of God, acts
of terrorism, embargoes, fire, flood, explosions, strikes, labor disputes,
vandalism, civil riots, or war. If the performance of either party is affected
by any event of force majeure, each party shall immediately notify in writing
the other giving details of the event. The performance of the party affected by
such event of force majeure shall be suspended only for as long as the event of
force majeure and/or its effects on performance hereunder continue(s), but the
parties hereto shall consult and will use their commercially reasonable efforts
to find alternative means of accomplishing such performance which satisfies the
requirements of this Agreement. Immediately upon cessation of the event and its
effects on performance hereunder, the party affected by an event of force
majeure shall notify the other party in writing and shall take steps to
recommence or continue the performance that was suspended.
     C. Certain Rights on Termination. No termination of this Agreement shall
release or relieve either party from the obligation to make payment of all
amounts then due and

2



--------------------------------------------------------------------------------



 



payable. Additionally, for all Networks to be delivered after the effective date
of termination of this Agreement, NewSight shall be responsible for the purchase
price for any Equipment ordered by WRT with respect to such Networks, to be paid
to WRT within 5 business days following termination. Within 10 days following
any termination of this Agreement, NewSight shall be able to return any unused
Equipment to WRT for a restocking charge as set forth in the SOW payable by
NewSight together with any freight and labor charges incurred by WRT with
respect to such Equipment.

3.   PRICING.

     A. Network Price and Installation Price. The purchase price for each
Network (the “Network Price”) shall be as set forth on Exhibit A hereto The
Network Price shall include the purchase price for the Equipment, the license
fee for the WRT Technology, and all charges for packing, loading, transporting
and unloading the Network at the Installation Site. In addition, NewSight shall
pay WRT for installing and testing each Network at the Installation Site (the
“Installation Price”). Estimated Installation Prices are set forth on Exhibit A
hereto; provided, however that the Installation Prices payable by NewSight shall
be determined by a final quote provided to NewSight by WRT upon completion of
the installation plan by WRT for such Installation Site, subject to the mutual
agreement of the parties hereto regarding the final quote to be negotiated in
good faith. Neither the Network Price nor the Installation Price shall include
the separate fee that NewSight agrees to pay WRT for operations and maintenance
as set forth on Exhibit C hereto, nor the amounts that NewSight agrees to
reimburse to WRT for payment of certain taxes pursuant to Section 3.D below.
     B. Additional Networks. The purchase price for any additional Networks
shall be determined by reference to the then-prevailing market prices for the
bill of material goods set forth in the SOW, or equivalent substitutes, subject
to the mutual agreement of the parties hereto.
     C. Operations and Maintenance. NewSight shall compensate WRT for operating
and maintenance expenses for the services and at the rates set forth on the
attached Exhibit C.
     D. Taxes. The prices set forth in this Section 3 above are exclusive of any
federal, state, provincial or local sales, use or excise taxes levied on or
measured by the sale, sales price, or use of the Networks or the operating and
maintenance expenses, but excluding any taxes on income, property or operations
(collectively, “Taxes”). NewSight shall provide WRT with evidence of any
exemption of NewSight from such Taxes. If NewSight is unable to produce such
evidence, the prices set forth in Section 3.A above shall be increased by the
amount of the Taxes, if any, to which WRT is subject.
     E. Equipment Warranties. All warranties that are applicable to the
Equipment and software delivered hereunder and given by manufacturers and
software suppliers other than WRT shall be for the benefit of NewSight. WRT
shall provide copies of all such warranties to NewSight. WRT shall diligently
and in good faith pursue to resolution all reasonable claims against such
warranties on behalf of and for the benefit of NewSight as part of the operating
and maintenance expenses described on Exhibit C hereto.

3



--------------------------------------------------------------------------------



 



     F. Payment Terms. NewSight shall pay the balance of the combined Network
Price, Installation Price and applicable taxes within 30 days following receipt
of an invoice from WRT for delivery and installation specified pursuant to this
Agreement in accordance with the SOW. In the event that NewSight disputes an
invoice amount, NewSight shall pay that undisputed portion of an invoice by the
date due and shall notify WRT within ten days of receiving an invoice of any
disputed amount. If not disputed within the ten day period, such invoice amount
will be deemed undisputed and due 30 days following invoice receipt. Any amount
remaining unpaid and undisputed after 30 days will become additional principal
under the Secured Note dated October ______ in favor of WRT by NewSight.
     G. Loss or Damage. WRT shall assume and bear the risk of loss, theft, or
damage to each Network from any and every cause whatsoever, whether or not
covered by insurance, that occurs prior to the time at which WRT duly tenders
the Equipment to NewSight at the loading dock of WRT. WRT shall not assume or
bear any of the risk of loss, theft, or damage to any Network that occurs after
the Network has been so tendered (shipped), whether or not such shipment of
Equipment has been received or accepted by NewSight.
     H. Title. Title to the Equipment underlying each Network furnished to
NewSight in accordance with this Agreement, other than software licensed from a
third party, shall pass to NewSight on the date the Equipment is duly tendered
to NewSight at the unloading dock of WRT. Title to WRT Software shall not pass
to NewSight at any time. Upon passage of title, NewSight assumes all risk of
loss or damage to any goods and shall be responsible for all costs of storage,
insurance and other costs necessary to maintain such goods prior to
installation.
     I. Change Orders/Site Survey. WRT agrees to submit to NewSight results of
site survey within 5 days of the completed survey including both a map of all
BOM component locations (screen locations, rack location and dish placement) as
well as a written document explaining the placements and any specific site
requirements or anomolies that will impact installation If site surveys indicate
that WRT will need to change the previously estimated cost of installation at
any Installation Site or if NewSight requests a change at any Installation Site
that varies from the previous specified Network Specifications, WRT will provide
to NewSight a written estimate of the cost to complete any change or changes to
the Network Specifications related to the site survey and any change(s) to
delivery schedules. NewSight will, within 10 business days, accept or reject the
estimated cost and delivery schedule change, and, if accepted, NewSight will
authorize WRT to complete the change or changes and NewSight will be responsible
for the cost of such change or changes. If NewSight rejects such changes, WRT
will have no further responsibility with respect to such changes and WRT shall
not be responsible for making any such changes; provided, however, if in WRT’s
judgment it cannot successfully complete the installation at the Installation
Site without the changes, WRT shall not be under any obligation to complete the
installation.
Newsight must gain acceptance of any proposed changes and provide final approval
to WRT prior to installation.

4



--------------------------------------------------------------------------------



 



4.   SITE PREPARATION; INSTALLATION; ENVIRONMENTAL; TESTING.

     A. Site Preparation. NewSight shall be responsible for obtaining all
necessary approvals, consents and agreements for the installation of the
Networks at the applicable Installation Site.
     B. Installation. Subject to Section 3.I. above, WRT shall provide complete
installation of each Network at its proper Installation Site in accordance with
the SOW.
     C. Environmental Hazards.
     (1) In the event that WRT encounters material at an Installation Site
reasonably believed to be asbestos, polychlorinated biphenyl (PCB) or other
hazardous material which has not been rendered harmless, WRT shall immediately
stop work in the area affected and report the condition to NewSight in writing.
The work in the affected area shall not thereafter be resumed except by written
agreement of NewSight and WRT if in fact the material is asbestos,
polychlorinated biphenyl (PCB) or other hazardous material and has not been
rendered harmless. The work in the affected area shall be resumed in the absence
or asbestos, polychlorinated biphenyl (PCB) or other hazardous material, or when
it has been rendered harmless, by written agreement of NewSight and WRT.
     (2) To the fullest extent permitted by law, NewSight shall indemnify and
hold harmless WRT, its consultants, agents and employees and any of them, from
and against claims, damages, losses and expenses, including but not limited to,
reasonable attorneys’ fees, arising out of or resulting from performance under
this Agreement in an affected Installation Site if in fact the material is
asbestos, polychlorinated biphenyl (PCB) or other hazardous material and has not
been rendered harmless, provided that such claim, damage, loss or expense is
attributable to bodily injury, sickness, disease or death, or to injury to or
destruction of tangible property including loss of use resulting therefrom, but
only to the extent caused in whole or in part by negligent acts or omissions of
an owner of an Installation Site, NewSight, anyone directly or indirectly
employed by NewSight or anyone for whose acts NewSight may be liable, regardless
of whether or not such claim, damage, loss or expense is caused in part by a
party indemnified hereunder. Such obligation shall not be construed to negate,
abridge, or reduce other rights or obligations of indemnity which would
otherwise exist as to a party or person described under this paragraph (2).
     D. Testing of Network. Following installation of each store location, WRT
shall test the Network to assure that it is fully operational. The test results
shall be provided to NewSight or its representative. If the test reveals
problems with the Network that can be remedied on site, WRT shall fix problems
and make the Network fully operational. Once WRT has tested an installed Network
and concluded that it is fully operational, WRT shall certify in writing to
NewSight that it is ready for use. Newsight shall, within 10 business days of
receipt of the written Network Certification statement and supporting documents,
provide final acceptance the that store location.

5



--------------------------------------------------------------------------------



 



5.   PROPRIETARY PROTECTION OF WRT TECHNOLOGY.

     A. Reservation of Title. All right, title and interest in and to WRT
Technology, including all modifications, enhancements and derivatives thereof,
and all deliverables and know-how and proprietary rights, including patents,
patent applications and copyrights and trade secrets relating to WRT Technology
will remain with WRT or its suppliers, as applicable. It is intended that
NewSight have no ownership rights in any WRT Technology other than ownership of
tangible media in which WRT Technology is expressed, in connection with the
operation of the Networks at the Installation Sites. This Agreement does not
effect any transfer of title in the WRT Technology, or any materials furnished
or produced in connection therewith, including drawings, diagrams,
specifications, input formats, source code, and user manuals. NewSight
acknowledges that the WRT Technology (and all materials furnished or produced in
connection with the WRT Technology), including, without limitation, the design,
programming techniques, flow charts, source code, and input data formats,
contain trade secrets of WRT, entrusted by WRT to NewSight under this Agreement
for use only in the manner expressly permitted hereby. NewSight further
acknowledges that WRT claims and reserves all rights and benefits afforded under
federal law in the WRT Technology as copyrighted works.
     B. Restrictions on Use of WRT Technology. Neither the WRT Technology nor
any materials provided to NewSight in connection with the WRT Technology may be
copied, reprinted, transcribed, or reproduced, in whole or in part, without the
prior written consent of WRT. NewSight shall not in any way modify or enhance
the WRT Technology, or any materials furnished or produced in connection
therewith, without the prior written consent of WRT. NewSight shall not
translate, reverse engineer, decompile, recompile, update, or modify all or any
part of the WRT Technology or merge the WRT Technology into any other software.
     C. Duration of Duties and Return of WRT Technology. The duties and
obligations of NewSight hereunder shall remain in full force and effect for so
long as NewSight continues to control, possess, or use any Network utilizing WRT
Technology. NewSight shall promptly return to WRT all tangible WRT Technology,
together with all materials furnished or produced in connection therewith by
WRT, upon (1) termination of NewSight’s license to use the WRT Technology or
(2) abandonment or sale by NewSight of any Network or Equipment used in any
Network.

6.   PROTECTION OF NEWSIGHT INFORMATION.

     A. Intellectual Property. NewSight has an interest in certain intellectual
property, including, but not limited to, inventions, patents, copyrights,
trademarks, service marks, trade dress, logos, trade names, and know-how (the
“NewSight IP”). WRT acknowledges that the NewSight IP is the property of
NewSight and that WRT is not being granted any rights to the NewSight IP under
this Agreement. Any sale, lease, license, or other distribution by WRT of any
NewSight IP is hereby prohibited and, in addition to other remedies, shall give
rise to an immediate right of termination of this Agreement by NewSight.
     B. Confidential Information. WRT acknowledges and agrees that the NewSight
IP and all trade secrets and confidential business information (including ideas,
research and development, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, advertiser and vendor lists and information,
advertising and other content, pricing and cost information, and

6



--------------------------------------------------------------------------------



 



business and marketing plans and proposals) owned by NewSight or its affiliates,
or in which NewSight or its affiliates has an interest, constitute confidential
and proprietary information of NewSight (the “Confidential Information”). WRT
shall keep the Confidential Information strictly confidential. WRT shall not
disclose the Confidential Information to any of its employees, agents,
affiliates, subsidiaries and subcontractors and others working for it, or any
third party, except on a need-to-know basis and shall cause and be responsible
for each such person or entity to comply with the provisions hereof. The term
“Confidential Information” is not meant to include any information which is in
the public domain through no fault imputable to WRT or its employees,
subcontractors or others working for it. WRT agrees that a remedy at law for any
breach of this paragraph shall be inadequate and that NewSight shall be entitled
to injunctive relief, in addition to any other remedy it might have, without the
need to post a bond. The obligations of this Section 6 shall be in addition to
any obligations placed upon WRT under the NDA (hereinafter defined).

7.   REPRESENTATIONS, WARRANTIES AND LIMITATIONS.

     A. WRT Technology. WRT represents and warrants that it has the lawful right
to grant the license to NewSight of the WRT Technology as provided herein. WRT
represents and warrants that the WRT Technology will perform its intended
functions as part of the Networks in accordance with the relevant Network
Specifications.
     B. Equipment. WRT represents and warrants that the Equipment will be
integrated with the Networks delivered and installed hereunder in accordance
with the relevant Network Specifications. WRT makes no representations, and
specifically disclaims any warranties, with respect to the Equipment.
     C. Non-Infringement. WRT represents and warrants that, to the best of its
knowledge, the WRT Technology and any other intellectual property utilized by
WRT in connection with this Agreement does not infringe upon the intellectual
property or proprietary rights of any third party.
     D. Networks. WRT represents and warrants that the Networks conform to the
relevant Network Specifications. WRT does not represent or warrant that the
Networks installed at the Installation Sites will operate uninterrupted or error
free. Minimum Service requirements are defined in the WRT Service Level
Agreement included in the the Statement of Work (exhibit B).
     E. Services. WRT represents and warrants that (a) the installation,
maintenance, and other services (the “Services”) provided to NewSight under this
Agreement shall be performed in a competent, professional, workmanlike manner in
accordance with current industry standards, (b) WRT’s personnel performing the
Services shall be qualified to perform the tasks and functions which they are
assigned, and (c) WRT shall maintain, or cause to be maintained, the equipment
necessary to provide the Services at a level of performance as set forth in the
SOW.
     F. Remedy for WRT Technology Defect or Non-Conformity. WRT’s sole and
exclusive responsibility, and NewSight’s sole and exclusive remedy, for any
defect or non-

7



--------------------------------------------------------------------------------



 



conformity in the WRT Technology incorporated into a Network shall be for WRT to
promptly correct or replace, at no additional charge to NewSight, the defective
or non-conforming WRT Technology so that the Network functions in accordance
with the Network Specifications.
     G. Warranty Disclaimer. EXCEPT AS SET FORTH IN THIS SECTION 7, WRT MAKES NO
EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE NETWORKS,
THE WRT TECHNOLOGY, AND THE EQUIPMENT OR THEIR CONDITION, MERCHANTABILITY,
FITNESS FOR ANY PARTICULAR PURPOSE OR USE BY NEWSIGHT. WRT FURNISHES THE ABOVE
WARRANTIES IN LIEU OF ALL OTHER WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING THE
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
     H. Voiding of Representations and Warranties. Any and all representations
and warranties by WRT with respect to the WRT Technology, the Equipment and
Networks shall be void as to a claimed defect or non-conformity caused by or
related to any of the following actions taken without WRT’s prior consent or
approval: (1) any alterations or modifications made to any WRT Technology, the
Equipment or Networks by NewSight or any of its employees, representatives or
agents; (2) any use of the WRT Technology, Equipment, or Networks other than in
the operating environment specified in the technical specifications provided to
NewSight by WRT; or (3) the negligence or willful misconduct of NewSight or any
of its employees, representatives or agents.
     I. Disclaimer of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY (A) SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES,
INCLUDING LOSS OF PROFITS, ARISING FROM OR RELATED TO A BREACH OF THIS AGREEMENT
OR THE OPERATION OR USE OF NETWORKS, THE EQUIPMENT OR WRT TECHNOLOGY INCLUDING
SUCH DAMAGES, WITHOUT LIMITATION, ARISING FROM LOSS OF DATA OR PROGRAMMING, LOSS
OF REVENUE OR PROFITS, FAILURE TO REALIZE SAVINGS OR OTHER BENEFITS, DAMAGE TO
EQUIPMENT, AND THIRD PARTY CLAIMS AGAINST ONE PARTY, EVEN IF THE OTHER PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; OR (B) DAMAGES (REGARDLESS OF
THEIR NATURE) FOR ANY DELAY OR FAILURE BY WRT TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT DUE TO ANY CAUSE BEYOND WRT’S REASONABLE CONTROL
     J. Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE DAMAGES THAT EITHER PARTY MAY RECOVER FROM THE OTHER FOR BREACH
OF THIS AGREEMENT WITH RESPECT TO A SPECIFIC INSTALLATION SITE OR NETWORK,
WHETHER UNDER CONTRACT LAW, TORT LAW, WARRANTY OR OTHERWISE, SHALL BE LIMITED TO
DIRECT DAMAGES BUT SHALL NOT EXCEED THE SUM OF AMOUNTS ACTUALLY PAID BY NEWSIGHT
WITH RESPECT TO SUCH INSTALLATION SITE OR NETWORK.
     K. Compliance with Laws. To the best of its knowledge, WRT is in compliance
with all applicable governmental laws, rules, regulations, ordinances, orders,
treaties,

8



--------------------------------------------------------------------------------



 



international agreements and administrative requirements applicable to the
conduct of its employees, health and safety matters, labor matters or otherwise
required for the operation of the Networks or WRT’s performance of the Services
under this Agreement, and after the date hereof will use reasonable commercial
efforts to remain in compliance with all such laws, rules, regulations,
ordinances, orders, treaties, international agreements and administrative
requirements.

8.   INDEMNIFICATION.

     A. Indemnification by NewSight. NewSight shall indemnify, defend and hold
harmless WRT, and each of WRT’s officers, employees, directors, successors,
agents, licensees, sponsors and assigns, from any and all suits, costs, claims,
actions, damages, obligations, liabilities and liens, including reasonable
attorneys’ fees (collectively, “Claims”), arising, directly or indirectly, out
of NewSight’s breach of this Agreement.
     B. Indemnification by WRT. WRT shall indemnify and shall hold harmless
NewSight, and any officer, employee, director, successor, agent, licensees,
sponsor and assign of NewSight from and against all Claims arising, directly or
indirectly, from (i) WRT’s breach of this Agreement, (ii) WRT’s gross negligence
in connection with its obligations under this Agreement or (iii) the
infringement by WRT or the WRT Technology upon the intellectual property or
proprietary rights of any third party.

9.   INTERRUPTIONS AND REFUNDS.

     A. Service Interruptions. A “Service Interruption” occurs when (i) one or
more of the “channels” within any of the Installation Sites is not transmitting
content with the effect that all of the screens for that channel are “black,” or
(ii) one or more of the channels is unable to transmit content updates with the
effect that new content is unable to be transmitted to the screens within that
channel. A Service Interruption shall be deemed to have occurred upon the
earlier of the time when: (a) WRT discovers the Service Interruption, or
(b) NewSight notifies WRT of the Service Interruption. Any interruption of a
period of sixty (60) seconds or more, or multiple interruptions of any duration,
within a period of five (5) consecutive minutes, shall be treated as one Service
Interruption of five (5) minutes. A Service Interruption shall be deemed to have
ended as soon as the affected portion of the Services is restored.
     B. Credit Allowances. A credit allowance shall be calculated on the basis
of the monthly service fees charged by WRT to NewSight for operating the
Network. The amount of the allowance is proportionate to the total number of
minutes in the Service periods (including the portion of the Services that was
interrupted). No more than one (1) full day’s credit will be allowed for any
period of twenty-four (24) consecutive hours. Any credit amount due NewSight
shall be issued for the Service Interruption and will be credited on the next
applicable monthly fee invoice.
     C. Exceptions. The credits identified above shall not apply in the event
that a Service Interruption exists due to any of the following: (a) the
negligence, error, or omission of NewSight or NewSight’s officers, directors,
employees, or agents; (b) atmospheric conditions or

9



--------------------------------------------------------------------------------



 



failure of the electrical power source at any of the Installation Sites; or
(c) a pre-scheduled maintenance or installation period.

10.   INSURANCE.

     A. WRT’s Insurance Obligations. WRT shall, at its sole expense, keep the
following insurance coverage in full force during the Term of this Agreement:
     (1) Workers’ Compensation coverage for its employees providing statutory
benefits as required by the appropriate state law;
     (2) Employers’ Liability coverage with limits of Five Hundred Thousand
Dollars ($500,000); and
     (3) Commercial General Liability, including premises/operations,
independent contractors, broad-form property damage, personal/advertising
injury, blanket contractual liability, explosion/collapse/underground hazard
coverage and products/completed operations coverage in an amount not less than
One Million Dollars ($1,000,000) per occurrence; such policy shall be an
occurrence policy and not a claims-made policy.
     B. Additional Insureds. NewSight shall be covered as an additional insured
under WRT’s blanket additional insured coverage. The additional insured
endorsement shall extend coverage to the contractual liability and completed
operations coverage.
     C. Evidence of Insurance. Evidence of all insurance required shall be
promptly sent to NewSight. Insurance policies shall afford primary coverage and
coverages afforded shall not be modified or canceled until at least thirty
(30) days’ prior written notice has been given to NewSight. All required
insurance policies shall be underwritten by an insurance carrier with an A.M.
Best rating of “A-” or better.
     D. No Effect on Indemnification. WRT’s indemnity obligation specified in
Section 8 herein shall not be negated or reduced by virtue of WRT’s insurance
carrier’s denial of insurance coverage for the occurrence or event which is the
subject matter of the claim or refusal to defend NewSight. WRT’s compliance with
the requirements in this Section as to carrying insurance and furnishing proof
thereof to NewSight shall not relieve WRT of its indemnity liability under
Section 8 herein or its liability to NewSight specified in any other provision
of this Agreement.
     E. Losses by WRT. NewSight shall not be liable, and shall provide no
insurance, for any loss or damage incurred by WRT, its employees, agents, or
subcontractors to tools and other property owned by them which they may bring to
or use at an Installation Site in the course of the performance of the Services,
regardless of whether such losses are insured by them. Notwithstanding any other
provision of this Agreement, WRT hereby releases and discharges NewSight from
all liability to WRT and anyone claiming by, through or under WRT by subrogation
or otherwise on account of any loss or damage to such tools or other property.
The

10



--------------------------------------------------------------------------------



 



foregoing liability disclaimer and release will not apply to tools or other
property loss caused by the sole negligent act of NewSight.

11.   MISCELLANEOUS

     A. Confidentiality. All information exchanged and other communications
between the parties under or pursuant to this Agreement shall be subject to and
governed by the provisions of the Mutual Nondisclosure Agreement between the
parties dated as of November 30, 2006 (the “NDA”), attached as Exhibit D and by
this reference, incorporated into this Agreement and by Section 6.B herein.
Notwithstanding any other provision of this Agreement, WRT shall have the right
to disclose this Agreement and its terms to its investors and in connection with
any filings and disclosures required to be made under the Securities Act of
1933, as amended, or the Securities Exchange Act of 1934, and any related state
securities filings.
     B. Right to Work for Other Customers. NewSight acknowledges that nothing in
this Agreement, or in any other agreement between NewSight and WRT (or any other
agreement to which they are party) precludes or restricts WRT from working with
other customers; provided, however, that WRT shall not have the right to use any
intellectual property owned by NewSight without express written authorization or
license from NewSight.
     C. Relationship of Parties. WRT and NewSight are independent contractors
and no relationship of joint venturer, franchisee/franchisor, or partner is
created by this Agreement.
     D. Governing Law; Arbitration. This Agreement shall be construed and
interpreted in accordance with the laws of the State of New York, without
reference to its conflicts of laws provisions. Any controversy or claim arising
out of or relating to this Agreement or any related agreement shall be settled
by arbitration in accordance with the following provisions:
     (1) Disputes Covered. The agreement of the parties to arbitrate covers all
disputes of every kind relating to or arising out of this Agreement or any
related agreement. Disputes include actions for breach of contract with respect
to this Agreement or any related agreement, as well as any claim based upon tort
or any other causes of action relating to Agreement or any related agreement,
such as claims based upon an allegation of fraud or misrepresentation and claims
based upon a federal or state statute. In addition, the arbitrators selected
according to procedures set forth below shall determine the arbitrability of any
matter brought to them, and their decision shall be final and binding on the
parties.
     (2) Forum. The forum for the arbitration shall be New York, New York.
     (3) Law. The governing law for the arbitration shall be the law of the
State of New York, without reference to its conflicts of laws provisions.
     (4) Selection. There shall be three arbitrators, unless the parties are
able to agree on a single arbitrator. In the absence of such agreement within
ten (10) days after the initiation of an arbitration proceeding, WRT shall
select one arbitrator and NewSight shall select one arbitrator, and those two
arbitrators shall then select, within ten (10) days,

11



--------------------------------------------------------------------------------



 



a third arbitrator. If those two arbitrators are unable to select a third
arbitrator within such ten (10)-day period, a third arbitrator shall be
appointed by the commercial panel of the American Arbitration Association. The
decision in writing of at least two of the three arbitrators shall be final and
binding upon the parties.
     (5) Administration. The arbitration shall be administered by the American
Arbitration Association.
     (6) Rules. The rules of arbitration shall be the Commercial Arbitration
Rules of the American Arbitration Association, as modified by any other
instructions that the parties may agree upon at the time, except that each party
shall have the right to conduct discovery in any manner and to the extent
authorized by the Federal Rules of Civil Procedure as interpreted by the federal
courts. If there is any conflict between those Rules and the provisions of this
section, the provisions of this section shall prevail.
     (7) Substantive Law. The arbitrators shall be bound by and shall strictly
enforce the terms of this Agreement and may not limit, expand or otherwise
modify its terms. The arbitrators shall make a good faith effort to apply
substantive applicable law, but an arbitration decision shall not be subject to
review because of errors of law. The arbitrators shall be bound to honor claims
of privilege or work-product doctrine recognized at law, but the arbitrators
shall have the discretion to determine whether any such claim of privilege or
work product doctrine applies.
     (8) Decision. The arbitrators’ decision shall provide a reasoned basis for
the resolution of each dispute and for any award. The arbitrators shall not have
power to award damages in connection with any dispute in excess of actual
compensatory damages and shall not multiply actual damages or award
consequential or punitive damages or award any other damages that are excluded
under the provisions of this Agreement.
     (9) Expenses. Each party shall bear its own fees and expenses with respect
to the arbitration and any proceeding related thereto and the parties shall
share equally the fees and expenses of the American Arbitration Association and
the arbitrators.
     (10) Remedies; Award. Subject to Sections 7.I., 7.J. and 11.D.(8) above,
the arbitrators shall have power and authority to award any remedy or judgment
that could be awarded by a court of law in New York, New York. The award
rendered by arbitration shall be final and binding upon the parties, and
judgment upon the award may be entered in any court of competent jurisdiction in
the United States.
     E. Entire Agreement; Amendments. This Agreement, together with any and all
exhibits, schedules and appendices attached hereto, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior and contemporaneous representations, proposals,
agreements, negotiations, advertisements, statements, or understandings, whether
oral or written. No amendment to this Agreement shall be binding on either party
unless such amendment is in writing and executed by authorized representatives
of both parties to this Agreement. No provision of this Agreement shall be
deemed waived, amended, discharged or modified orally or by custom, usage or
course of

12



--------------------------------------------------------------------------------



 



conduct unless such waiver, amendment or modification is in writing and signed
by an officer of each party hereto.
     F. Assignment. NewSight may not assign or transfer its interests, rights or
obligations under this Agreement by written agreement, merger, consolidation,
operation of law, or otherwise, without the prior written consent of WRT, and
any attempt by NewSight to assign this Agreement without WRT’s prior written
consent shall be null and void; provided, however, that NewSight shall have the
right to assign this Agreement to a successor by merger or a purchaser of all or
substantially all of its assets, if said successor or purchaser, as the case may
be, agrees in writing at or before said merger or sale to be bound by this
Agreement. WRT may not assign or transfer its interests, rights or obligations
under this Agreement by written agreement, merger, consolidation, operation of
law, or otherwise, without the prior written consent of NewSight, and any
attempt by WRT to assign this Agreement without NewSight’s prior written consent
shall be null and void; provided, however, that WRT shall have the right to
assign this Agreement to a successor by merger or a purchaser of all or
substantially all of its assets, if said successor or purchaser, as the case may
be, agrees in writing at or before said merger or sale to be bound by this
Agreement. Nothing in this Agreement shall prohibit WRT from using partners,
subcontractors or other third parties to enable WRT to fulfill its obligations
under this Agreement.
     G. Notice. Every notice and other communication by a party that is required
or permitted under this Agreement shall be in writing and shall be effective
when and only when it has been (a) transmitted by facsimile to the other party
at the facsimile number below and also (b) delivered in person, mailed by
registered or certified mail, return receipt requested, with proper postage
affixed, or delivered by Federal Express or other commercial overnight courier
to the other party at the address set forth below:
To NewSight:
Newsight Corporation
Attn: Linda Rosen
2 Park Avenue, 18th Floor
New York, NY 10016
Facsimile: 212-227-8887
Attn Bob Stewart
2 Park Avenue, 18th Floor
New York, NY 10016
Facsimile: 212-227-8887
To WRT:
Wireless Ronin Technologies, Inc.
Attn: General Counsel
5929 Baker Road, Suite 475

13



--------------------------------------------------------------------------------



 



Baker Technology Plaza
Minnetonka, MN 55345
Facsimile: 952-974-7887
     H. Corporate Authority. The parties hereto represent and warrant that the
persons signing this Agreement on their behalf have been or will be duly
authorized to do so prior to execution and that this Agreement constitutes a
valid and binding obligation of the parties hereto.
     I. Construction of Agreement. The parties hereto acknowledge and agree that
this Agreement in its final, executed form is the result of substantial
negotiation and drafting by both parties and that neither party should be
favored in the construction, interpretation or application of any provision or
ambiguity of this Agreement.
     J. Severability. If any one or more of the provisions of this Agreement is
for any reason held invalid, illegal or unenforceable, the remaining provisions
of this Agreement shall be unimpaired.
     K. Counterpart Originals. This Agreement may have two or more counterpart
originals which, taken together, shall be considered one and the same document.
[Remainder of page intentionally left blank; signature page follows on next
page.]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed and delivered this
Digital Signage Agreement as of the date first set forth above.

            WIRELESS RONIN TECHNOLOGIES, INC.
      By:   /s/ Jeffrey C. Mack         Name:   Jeffrey C. Mack        Title:  
Chief Executive Officer and President        NEWSIGHT CORPORATION
      By:   /s/ Robert K. Stewart         Name:   Robert K. Stewart       
Title:   Chief Financial Officer    

15